Exhibit 10.9

LIMITED GUARANTEE AGREEMENT

LIMITED GUARANTEE AGREEMENT, dated as of June 7, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation, having its principal
place of business at c/o The Blackstone Group, 345 Park Avenue, New York, NY
10154 (“Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Agent”), as Agent on behalf of Wells Fargo Bank,
National Association, a national banking association (“Buyer”), and any of its
respective parents, subsidiaries or affiliated companies.

RECITALS

Pursuant to that certain Master Repurchase and Securities Contract, dated as of
June 7, 2013 (as amended, supplemented or otherwise modified from time to time,
the “Repurchase Agreement”), among SVP 2013 FINANCE, LLC, a Delaware limited
liability company (the “Seller”), Agent and Buyer, Seller has agreed to sell to
Agent the Asset, as defined in the Repurchase Agreement (the “Purchased Asset”),
upon the terms and subject to the conditions as set forth therein. The
Repurchase Agreement, this Guarantee and any other agreements executed in
connection with the Repurchase Agreement shall be referred to herein as the
“Repurchase Documents”.

It is a condition precedent to Agent purchasing the Purchased Asset pursuant to
the Repurchase Agreement that Guarantor shall have executed and delivered this
Guarantee with respect to the due and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of all of the
following in accordance with the provisions of this Guarantee: (a) all payment
obligations owing by Seller to Agent under or in connection with the Repurchase
Agreement and any other Repurchase Documents; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by Agent in the enforcement of any of the
foregoing or any obligation of Guarantor hereunder; and (d) all other Repurchase
Obligations, including any other obligations of Seller with respect to Agent
under each of the Repurchase Documents (collectively, the “Obligations”).

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer and
Agent to enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Agent as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms which are defined in the Repurchase
Agreement and used herein are so used as so defined.



--------------------------------------------------------------------------------

(b) In addition to initially capitalized terms defined elsewhere in this
Guarantee, the following terms shall have the respective meanings set forth
below:

“Available Borrowing Capacity” shall mean, with respect to any Person, on any
date of determination, the total unrestricted borrowing capacity which may be
drawn (taking into account required reserves and discounts) upon by such Person
or its Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion,
under committed credit facilities or repurchase agreements which provide
financing to such Person or its Subsidiaries.

“Capital Lease Obligation” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Guarantee, the amount of such
obligation shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” shall mean any of the following: (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof), (b) securities issued or directly and
fully guaranteed or insured by any state of the United States or any political
subdivision of any such state and rated at least AA or the equivalent thereof by
S&P or at least Aa2 or the equivalent thereof by Moody’s on the date of
acquisition, (c) bonds (excluding mortgage-backed securities), notes or other
debt obligations issued by private issuers and rated at least AA or the
equivalent thereof by S&P or at least Aa2 or the equivalent thereof by Moody’s
on the date of acquisition, (d) time deposits or certificates of deposit of any
commercial bank incorporated under the laws of the United States or any state
thereof, having capital and unimpaired surplus in excess of $500,000,000 and
whose short-term commercial paper rating at the time of acquisition is at least
A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent thereof
by Moody’s (any such bank, an “Approved Bank”) on the date of acquisition, with
such deposits or certificates having maturities of not more than one (1) year
from the date of acquisition, (e) repurchase agreements entered into by any
Person with a bank or trust company (including Wells Fargo Bank, National
Association) or recognized securities dealer having capital and surplus in
excess of $500,000,000 for underlying securities of the types described in
clauses (a) and (d) above, (f) commercial paper or finance company paper issued
by any Person incorporated under the laws of the United States or any state
thereof and rated at least A-1 or the equivalent thereof by S&P or at least P-1
or the equivalent thereof by Moody’s on the date of acquisition, and in each
case maturing not more than one (1) year after the date of acquisition, and
(g) investments in money market funds that are registered under the Investment
Company Act, which have net assets of at least $1,000,000,000 and at least 85%
of whose assets consist of securities and other obligations of the type
described in clauses (a) through (f) above. All such Cash Equivalents must be
denominated solely for payment in Dollars.

“Cash Liquidity” shall mean, with respect to any Person, on any date of
determination, the sum of (i) unrestricted cash, plus (ii) Available Borrowing
Capacity, plus (iii) Cash Equivalents.

“Consolidated Net Income” shall mean, with respect to any Person, for any
period, the amount of consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

 

2



--------------------------------------------------------------------------------

“EBITDA” shall mean, with respect to any Person, for any period, such Person’s
Consolidated Net Income, excluding the effects of such Person’s and its
Subsidiaries’ interest expense with respect to Indebtedness, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments and noncash compensation expenses, all determined on a
consolidated basis in accordance with GAAP.

“Fixed Charges” shall mean, with respect to any Person, for any period, the
amount of interest paid in cash with respect to Indebtedness as shown on such
Person’s consolidated statement of cash flow in accordance with GAAP as offset
by the amount of receipts pursuant to net receive interest rate swap agreements
of such Person and its consolidated Subsidiaries during the applicable period.

“Indebtedness” shall mean, with respect to any Person: (i) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property from such Person); (ii) obligations of such Person to pay the
deferred purchase or acquisition price of property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business so long as such trade accounts
payable are payable within ninety (90) days of the date the respective goods are
delivered or the respective services are rendered; (iii) Indebtedness of others
secured by a lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (iv) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for account of such Person; contingent or future funding obligations under any
Purchased Asset or any obligations senior to, or pari passu with, any Purchased
Asset; (v) Capital Lease Obligations of such Person; (vi) obligations of such
Person under repurchase agreements or like arrangements; (vii) Indebtedness of
others Guaranteed by such Person to the extent of such guarantee; and (viii) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person. Notwithstanding the foregoing,
nonrecourse Indebtedness owing pursuant to a securitization transaction such as
a REMIC securitization, a collateralized loan obligation transaction or other
similar securitization shall not be considered Indebtedness for any person.

“Recourse Indebtedness” shall mean, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability such (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

“Tangible Net Worth” shall mean, with respect to any Person, on any date of
determination, all amounts which would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of such Person
pursuant to GAAP, minus (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets, and (c) prepaid taxes and/or expenses, all on or as of
such date.

 

3



--------------------------------------------------------------------------------

“Total Assets” shall mean, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and the proportionate share of such Person of all assets owned by
Affiliates of such Person as consolidated in accordance with GAAP, less
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and
(c) prepaid taxes and expenses, all on or as of such date, and (d) the amount of
nonrecourse Indebtedness owing pursuant to securitization transactions such as a
REMIC securitization, a collateralized loan obligation transactions or other
similar securitizations.

2. Guarantee.

(a) In the event of the occurrence of any event described in clause (b) below,
Guarantor hereby unconditionally and irrevocably guarantees to Buyer the prompt
and complete payment and performance of the Obligations by Seller when due
(whether at the stated maturity, by acceleration or otherwise).

(b) The Obligations shall be fully recourse to Seller and Guarantor, jointly and
severally, upon the occurrence of any of the following:

(i) a voluntary bankruptcy or insolvency proceeding is commenced by Seller under
the U.S. Bankruptcy Code or any similar federal or state law; or

(ii) an involuntary bankruptcy or insolvency proceeding is commenced against
Seller or Guarantor in connection with which Seller, Guarantor, or any Affiliate
of any of the foregoing has or have colluded in any way with the creditors
commencing or filing such proceeding.

(c) In addition to the foregoing, Guarantor shall also be liable for any losses,
costs, claims, expenses or other liabilities incurred by Agent (exclusive of
consequential damages) arising out of or attributable to the fraud or
intentional misrepresentation by Seller, Guarantor or any of their respective
Affiliates in connection with the execution and the delivery of this Guarantee,
the Repurchase Agreement, or any of the other Repurchase Documents, or any
certificate, report, financial statement or other instrument or document
furnished to Agent at the time of the closing of the Repurchase Agreement or
during the term of the Repurchase Agreement.

(d) Nothing herein shall be deemed to be a waiver of any right that Agent may
have under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness owed by
Seller and secured by the Repurchase Agreement or any other Repurchase Document
or to require that all collateral shall continue to secure all of the
indebtedness owing by Seller to Agent in accordance with the Repurchase
Agreement or any other Repurchase Documents.

(e) In the event of the occurrence of any event described in clause (b) above,
Guarantor further agrees to pay any and all reasonable and documented expenses
(including, without limitation, all reasonable and documented fees and
disbursements of external counsel) which may be paid or incurred by Agent in
enforcing any rights with respect to, or collecting

 

4



--------------------------------------------------------------------------------

against, Guarantor under this Guarantee. This Guarantee shall remain in full
force and effect until the Obligations are paid in full, notwithstanding that
from time to time prior thereto Seller may be free from any Obligations.

(f) No payment or payments made by Seller or any other Person or received or
collected by Agent from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder for the remaining Obligations and Guarantor shall, notwithstanding any
such payment or payments, remain liable for the amount of the Obligations until
the Obligations are paid in full.

(g) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Agent on account of Guarantor’s liability hereunder,
Guarantor will notify Agent in writing that such payment is made under this
Guarantee for such purpose.

3. Subrogation. Upon making any payment hereunder, Guarantor shall be subrogated
to the rights of Agent against Seller and any collateral for any Obligations
with respect to such payment; provided, that Guarantor shall not seek to enforce
any right or receive any payment by way of subrogation until all amounts due and
payable by Seller to Agent under the Repurchase Documents or any related
documents have been paid in full; and, further provided, that such subrogation
rights shall be subordinate in all respects to all amounts owing to Agent under
the Repurchase Documents. When Guarantor shall have paid in full all Obligations
required under this Guarantee, the Agent will, promptly after the request of
Guarantor, execute and deliver to the Guarantor (without recourse,
representation or warranty) appropriate documents necessary or reasonably
requested to evidence the transfer by subrogation to the Guarantor of an
interest in the Obligations, subject to the provisos set forth above

4. Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor, and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Agent may be rescinded by
Agent and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Agent, and any
Repurchase Document and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Agent may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Agent for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Agent shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against Guarantor, Agent may, but
shall be under no obligation to, make a similar demand on Seller or any other
guarantor, and any failure by Agent to make any such demand or to collect any
payments from Seller or any such other guarantor or any release of Seller or
such other guarantor shall not relieve Guarantor of its Obligations or
liabilities hereunder, and shall not impair or

 

5



--------------------------------------------------------------------------------

affect the rights and remedies, express or implied, or as a matter of law, of
Agent against Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

5. Guarantee Absolute and Unconditional.

(a) Guarantor hereby agrees that its obligations under this Guarantee constitute
a guarantee of payment when due and not of collection. Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by Agent upon this Guarantee or
acceptance of this Guarantee; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee; and all dealings between Seller or Guarantor, on the one
hand, and Agent, on the other hand, shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. Guarantor waives
promptness, diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon Seller or Guarantor with respect to the
Obligations. This Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity,
regularity or enforceability of any Repurchase Document, any of the Obligations
or any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Agent, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by Seller against Agent,
(iii) any requirement that Agent exhaust any right to take any action against
Seller or any other Person prior to or contemporaneously with proceeding to
exercise any right against Guarantor under this Guarantee or (iv) any other
circumstance whatsoever (with or without notice to or knowledge of Seller or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Seller for the Obligations or of Guarantor under this
Guarantee, in bankruptcy or in any other instance (other than by reason of
actual payment). When pursuing its rights and remedies hereunder against
Guarantor, Agent may, but shall be under no obligation, to pursue such rights
and remedies that Agent may have against Seller or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by Agent to pursue such other rights or
remedies or to collect any payments from Seller or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of Seller or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve Guarantor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of Agent
against Guarantor. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon Guarantor and its
successors and assigns thereof, and shall inure to the benefit of Agent, and
their respective successors, endorsees, transferees and assigns, until all the
Obligations and the obligations of Guarantor under this Guarantee shall have
been satisfied by payment in full, notwithstanding that from time to time during
the term of the Repurchase Documents Seller may be free from any Obligations.

 

6



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Agent as follows:

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Agent any claim or defense based upon, an election of
remedies by Agent which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantor to proceed against Seller, against any other
guarantor, or against any other person or security.

(ii) Guarantor is presently informed of the financial condition of Seller and of
all other circumstances which diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Guarantor hereby covenants that it
will make its own investigation and will continue to keep itself informed about
each of Seller’s financial condition and the status of any guarantors, if any,
of circumstances which bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Agent for such information and will not
rely upon Agent for any such information. Absent a written request for such
information by Guarantor to Agent, Guarantor hereby waives the right, if any, to
require Agent to disclose to Guarantor any information that Agent may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor.

(iii) Guarantor has independently reviewed the Repurchase Documents and related
agreements, agrees to be bound thereby (including, without limitation, Article
13 of the Repurchase Agreement), and has made an independent determination as to
the validity and enforceability thereof, and in executing and delivering this
Guarantee to Agent, Guarantor is not in any manner relying upon the validity,
and/or enforceability, and/or attachment, and/or perfection of any liens or
security interests of any kind or nature granted by Seller or any other
guarantor to Agent, now or at any time and from time to time in the future.

(iv) Guarantor is not and has never been the subject of an Insolvency
Proceeding. Guarantor is Solvent and this Guarantee does not and will not render
Guarantor not Solvent. Guarantor is not entering into this Guarantee with the
intent to hinder, delay or defraud any creditor of Guarantor. Guarantor has
received or will receive reasonably equivalent value for this Guarantee.
Guarantor has or will have adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations. Guarantor is generally able to pay, and as
of the date hereof is paying, its debts as they come due.

6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Agent upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
of Seller or any substantial part of Seller’s property, or otherwise, all as
though such payments had not been made.

 

7



--------------------------------------------------------------------------------

7. Payments. Guarantor hereby agrees that the Obligations will be paid to Agent
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Agent.

8. Representations and Warranties. Guarantor represents and warrants that, as of
the date hereof:

(a) Guarantor has the legal capacity and the legal right to execute and deliver
this Guarantee and to perform Guarantor’s obligations hereunder;

(b) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;

(c) this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);

(d) the execution, delivery and performance of this Guarantee will not violate
any law, treaty, rule or regulation or determination of an arbitrator, a court
or other governmental authority, applicable to or binding upon Guarantor or any
of its property or to which Guarantor or any of its property is subject
(“Requirement of Law”), or any provision of any security issued by Guarantor or
of any agreement, instrument or other undertaking to which Guarantor is a party
or by which it or any of its property is bound (“Contractual Obligation”), and
will not result in or require the creation or imposition of any lien on any of
the properties or revenues of Guarantor pursuant to any Requirement of Law or
Contractual Obligation of Guarantor;

(e) no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Guarantor, threatened
by or against Guarantor or against any of Guarantor’s properties or revenues, in
each case with respect to or relating to this Guarantee;

(f) Guarantor has filed all required federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and has
paid all material taxes (including mortgage recording taxes), assessments, fees,
and other governmental charges payable by it, or with respect to any of its
properties or assets, which have become due, or such taxes are being contested
in good faith by appropriate proceedings diligently conducted and for which
appropriate reserves have been established in accordance with GAAP. As of the
Closing Date, there is no material action, suit, proceeding, investigation,
audit or claim relating to any such taxes now pending or, to the Actual
Knowledge of Guarantor, threatened by any Governmental Authority which is not
being contested in good faith as provided above. As of the Closing Date,
Guarantor has not entered into any agreement or waiver or been requested to
enter into any agreement or waiver extending any statute of limitations relating
to the payment or collection of taxes or is aware of any circumstances that
would cause the taxable years or other taxable periods of Seller not to be
subject to the normally applicable statute of limitations. No tax Liens have
been filed against any property or assets of Guarantor;

 

8



--------------------------------------------------------------------------------

(g) Guarantor has been duly organized and validly exists in good standing as a
corporation, under the laws of the jurisdiction of its formation;

(h) Guarantor has all requisite power and authority and has been duly authorized
by all necessary action, to execute, deliver and perform its obligations under
this Guarantee; and

(i) the execution, delivery and performance by Guarantor of this Guarantee does
not conflict with, result in a breach of, or constitute (with or without notice
or lapse of time or both) a default under, any Governing Document.

9. Financial Covenants. Guarantor shall maintain the following covenants at all
times following the Closing Date until the Obligations have been paid in full:

(a) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Guarantor’s EBITDA
during the previous four (4) fiscal quarters to (ii) Guarantor’s Fixed Charges
during the same such previous four (4) fiscal quarters shall not be less than
1.40 to 1.00 as determined as soon as practicable after the end of each fiscal
quarter, but in no event later than forty-five (45) days after the last day of
the applicable fiscal quarter.

(b) Minimum Tangible Net Worth. Guarantor’s Tangible Net Worth shall not fall
below the sum of (i) five hundred twenty-five million dollars ($525,000,000)
plus (ii) seventy-five percent (75%) of the net cash proceeds of any equity
issuance by Guarantor that occurs after the Closing Date.

(c) Minimum Cash Liquidity. Guarantor’s Cash Liquidity shall not fall below the
greater of (i) ten million dollars ($10,000,000) or (ii) five percent (5%) of
Guarantor’s Recourse Indebtedness.

(d) Maximum Indebtedness. The ratio, expressed as a percentage, the numerator of
which shall equal Guarantor’s and its Subsidiaries’ Indebtedness and the
denominator of which shall equal Guarantor’s and its Subsidiaries’ Total Assets,
shall be greater than eighty percent (80%).

10. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

9



--------------------------------------------------------------------------------

12. No Waiver; Cumulative Remedies. Agent shall not by any act (except by a
written instrument pursuant to paragraph 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Agent, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that Agent would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

13. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Agent, provided that, subject to any limitations set forth in the Repurchase
Agreement, any provision of this Guarantee may be waived by Agent in a letter or
agreement executed by Agent or by telex or facsimile transmission from Agent.
This Guarantee shall be binding upon the heirs, personal representatives,
successors and assigns of Guarantor and shall inure to the benefit of Agent and
its successors and assigns. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

14. Notices. Notices by Agent to Guarantor may be given by mail, or by telecopy
transmission, addressed to Guarantor at c/o The Blackstone Group, 345 Park
Avenue, New York, New York 10154, Attention: Douglas N. Armer, Email:
douglas.armer@blackstone.com and shall be effective (a) in the case of mail,
five (5) calendar days after deposit in the postal system, first class certified
mail and postage pre-paid, (b) one (1) Business Day following timely delivery to
a nationally recognized overnight courier service for next Business Day delivery
and (c) in the case of telecopy transmissions, when sent, transmission
electronically confirmed. Notices to Agent by Guarantor may be given in the
manner set forth in the Repurchase Agreement.

15. SUBMISSION TO JURISDICTION; WAIVERS; SERVICE OF PROCESS. GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTEE AND THE OTHER REPURCHASE DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO
THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK,
THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION

 

10



--------------------------------------------------------------------------------

OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT ITS
ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH
AGENT SHALL HAVE BEEN NOTIFIED; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

16. Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Agent relative to the subject matter hereof not reflected
herein.

17. Acknowledgments. Guarantor hereby acknowledges that:

(a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the other Repurchase Documents;

(b) Agent has no fiduciary relationship to Guarantor, and the relationship
between Agent and Guarantor is solely that of surety and creditor; and

(c) no joint venture exists between or among any of Agent, Guarantor or Seller.

18. WAIVERS OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.

19. Intentionally omitted.

20. Guarantor’s Waiver of Setoff. Guarantor hereby waives any right of setoff
Guarantor may have or to which Guarantor may be or become entitled under the
Repurchase Documents or otherwise against Agent, any Affiliate of Agent, any
Indemnified Person or their respective assets or properties.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Limited Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

GUARANTOR: BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Principal, Head of Capital Markets